MEMORANDUM **
Michael Anthony Miller, a California state prisoner, appeals pro se the district court’s denial of his post-judgment motion to reinstate his civil rights complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993), and we affirm.
We lack jurisdiction to address Miller’s contentions regarding the merits of the district court’s original entry of judgment because he failed to file a timely notice of appeal and failed to file a timely post-judgment tolling motion. See Fed. R.App. P. 4. Accordingly, the scope of Miller’s appeal is limited to the denial of his motion for reinstatement of his complaint.
Because Miller failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion in denying his motion. See ACandS, 5 F.3d at 1262-63.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.